UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of November 2, 2011, the registrant had outstanding 46,026,058 shares of common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations – Three months ended September 30, 2011 and 2010 4 Consolidated Statements of Operations – Nine months ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows – Nine months ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II – OTHER INFORMATION Item1. Legal Proceedings 30 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 35 Item4. Removed and Reserved 35 Item5. Other Information 35 Item6. Exhibits 35 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $18,376,487 and $17,335,662 ACQUIRED TECHNOLOGY, net of accumulated amortization of $16,984,912 and $16,950,718 — OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Stock warrant liability — Other current liabilities — Total current liabilities DEFERRED REVENUE RETIREMENT PLAN BENEFIT LIABILITY Total liabilities COMMITMENTS AND CONTINGENCIES (Note 11) SHAREHOLDERS’ EQUITY: Preferred Stock, par value $0.01 per share, 5,000,000 shares authorized, 200,000 shares of SeriesA Nonconvertible Preferred Stock issued and outstanding (liquidation value of $7.50 per share or $1,500,000) Common Stock, par value $0.01 per share, 100,000,000 shares authorized, 46,061,998and 38,936,571 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 3 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, REVENUE: Commercial revenue $ $ Developmental revenue Total revenue OPERATING EXPENSES: Cost of chemicals sold Research and development Selling, general and administrative Patent costs Royalty and license expense Total operating expenses Operating income (loss) ) INTEREST INCOME INTEREST EXPENSE ) ) GAIN (LOSS) ON STOCK WARRANT LIABILITY ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE ) — NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: BASIC $ $ ) DILUTED $ $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: BASIC DILUTED The accompanying notes are an integral part of these consolidated statements. 4 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) NineMonths Ended September 30, REVENUE: Commercial revenue $ $ Developmental revenue Total revenue OPERATING EXPENSES: Cost of chemicals sold Research and development Selling, general and administrative Patent costs Royalty and license expense Total operating expenses Operating income (loss) ) INTEREST INCOME INTEREST EXPENSE ) ) LOSS ON STOCK WARRANT LIABILITY ) ) LOSS BEFORE INCOME TAX (EXPENSE) BENEFIT ) ) INCOME TAX (EXPENSE) BENEFIT ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING BASIC AND DILUTED NET LOSS PER COMMON SHARE The accompanying notes are an integral part of these consolidated statements. 5 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of deferred revenue ) ) Depreciation Amortization of intangibles Amortization of premium and discount on investments, net ) ) Stock-based employee compensation Stock-based non-employee compensation Non-cash expense under a materials agreement Stock-based compensation to Board of Directors and Scientific Advisory Board Loss on stock warrant liability Retirement plan benefit expense (Increase) decrease in assets: Accounts receivable ) ) Inventory ) ) Other current assets ) Other assets ) ) Increase in liabilities: Accounts payable and accrued expenses Other current liabilities - Deferred revenue Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of intangibles ) - Purchase of short-term investments ) ) Proceeds from sale of short-term investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock Proceeds from the exercise of common stock options and warrants Payment of withholding taxes related to stock-based employee compensation ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The following non-cash activities occurred: Unrealized gain (loss) on available-for-sale securities $ $ ) Common stock issued to Board of Directors and Scientific Advisory Board that was earned in a previous period Common stock issued to employees that was accrued for in a previous period, net of shares withheld for taxes Common stock issued for royalties that was earned in a previous period — Fair value of stock warrant liability reclassified to shareholders’ equity upon exercise — The accompanying notes are an integral part of these consolidated statements. 6 Table of Contents UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BACKGROUND Universal Display Corporation (the Company) is engaged in the research, development and commercialization of organic light emitting diode (OLED) technologies and materials for use in flat panel display, solid-state lighting and other product applications. The Company’s primary business strategy is to develop proprietary OLED technologies and materials, and to license these technologies and sell these materials to OLED product manufacturers. Through internal research and development efforts and relationships with entities such as Princeton University (Princeton), the University of Southern California (USC), the University of Michigan (Michigan), Motorola Solutions, Inc. (f/k/a Motorola, Inc.) (Motorola) and PPG Industries, Inc. (PPG Industries), the Company has established a significant portfolio of proprietary OLED technologies and materials (Notes 5 and 7). 2. BASIS OF PRESENTATION Interim Financial Information In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company’s financial position as of September30, 2011 and results of operations for the three and nine months ended September 30, 2011 and 2010, and cash flows for the nine months ended September 30, 2011 and 2010. While management believes that the disclosures presented are adequate to make the information not misleading, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s latest year-end financial statements, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The results of Company’s operations for any interim period are not necessarily indicative of the results of operations for any other interim period or for the full year. Management’s Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying value of cash equivalents, accounts receivable, other current assets and accounts payable approximates fair value in the accompanying financial statements due to the short-term nature of those instruments. See Notes 3 and 4 for a discussion of cash equivalents, short-term investments and stock warrant liability. Cost of Chemicals Sold Cost of chemicals sold represents costs associated with the sale of chemicals that have been classified as commercial.Certain reclassifications were made to the statement of operations between cost of chemicals sold and research and development expenses for the three and nine months ended September 30, 2010 to reflect this current presentation. Recent Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (FASB) issued guidance which affects the revenue recognition accounting policies for transactions that involve multiple deliverables. The new guidance requires companies to allocate revenue in arrangements involving multiple deliverables based on the estimated selling price of each deliverable, even though those deliverables are not sold separately either by the company itself or other vendors. This new guidance eliminates the requirement that all undelivered elements have objective and reliable evidence of fair value before a company can recognize the portion of the overall arrangement fee that is attributable to items that already have been delivered. In the absence of vendor-specific objective evidence and third-party evidence for one or more elements in a multiple-element arrangement, companies will estimate the selling prices of those elements. The overall arrangement fee will be allocated to each element whether delivered or undelivered, based on their relative selling prices, regardless of whether those estimated 7 Table of Contents selling prices are evidenced by vendor-specific objective evidence, third-party evidence of fair value or are based on the company’s judgment. The new guidance was effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. The Company adopted this new guidance on a prospective basis beginning January 1, 2011. The adoption of this new guidance did not have an impact on the Company’s results of operations or financial position. In January2010, the FASB issued amended standards that require additional fair value disclosures. These amended standards require disclosures about inputs and valuation techniques used to measure fair value as well as disclosures about significant transfers, beginning in the first quarter of 2010.Additionally, these amended standards require presentation of disaggregated activity within the reconciliation for fair value measurements using significant unobservable inputs (Level 3), beginning in the first quarter of 2011. The adoption of the additional disclosure requirements of this new guidance in the first quarter of 2011 did not have an impact on the Company’s results of operations, financial position, or disclosures. In April 2010, the FASB issued guidance allowing the milestone method as an acceptable revenue recognition methodology when an arrangement includes substantive milestones. The guidance provides a definition of a substantive milestone and should be applied regardless of whether the arrangement includes single or multiple deliverables or units of accounting. The scope of this consensus is limited to the transactions involving milestones relating to research and development deliverables. The guidance includes enhanced disclosure requirements about each arrangement, individual milestones and related contingent consideration, information about substantive milestones and factors considered in the determination. The consensus is effective prospectively to milestones achieved in annual reporting periods, and interim periods within those years, beginning after June15, 2010. The Company adopted this new guidance on a prospective basis beginning January 1, 2011. The adoption of this new guidance did not have an impact on the Company’s results of operations or financial position. In May 2011, the FASB issued amended standards that revised the application of the valuation premise of highest and best use of an asset, the application of premiums and discounts for fair value determination, as well as the required disclosures for transfers between Level 1 and Level 2 fair value measures and the highest and best use of nonfinancial assets. The update provides additional disclosures regarding Level 3 fair value measurements and clarifies certain other existing disclosure requirements. The new guidance is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company is currently evaluating the requirements of this new guidance and has not yet determined the impact on the Company’s results of operations or financial position. In June 2011, the FASB issued amended standards for the reporting of other comprehensive income.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In either case, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.Regardless of which option is chosen, the entity is required to present on the face of the financial statements any adjustments for items that are reclassified from other comprehensive income to net income in the statements where the components of net income and the components of other comprehensive income are presented. The new guidance is effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011.The Company does not expect this new guidance to have a material impact on its results of operations or financial position, but it will change the Company’s presentation of comprehensive income (loss). 3. CASH, CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. The Company’s remaining marketable securities are classified as available-for-sale. These securities are carried at fair market value, with unrealized gains and losses reported in shareholders’ equity. Gains or losses on securities sold are based on the specific identification method. Short-term investments at September 30, 2011 consisted of the following: Amortized Unrealized Aggregate Fair Investment Classification Cost Gains (Losses) Market Value September 30, 2011 – Certificates of deposit $ $ $ ) $ Corporate bonds ) U.S. government bonds ) $ $ $ ) $ 8 Table of Contents Short-term investments at December 31, 2010 consisted of the following: Amortized Unrealized Aggregate Fair Investment Classification Cost Gains (Losses) Market Value December 31, 2010 – Certificates of deposit $ $
